In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00220-CV

DR. JESSE SMITH, M.D., Appellant             §    On Appeal from the 48th District Court

                                             §    of Tarrant County (048-294454-17)
V.
                                             §    November 29, 2018
CRESTVIEW NUV, LLC, ON ITS OWN               §    Opinion by Justice Gabriel
BEHALF AND DERIVATIVELY ON
BEHALF OF NUVIVO BIOSCIENCE
SOLUTIONS, LLC., Appellee

                                    JUDGMENT

      This court has considered the record on appeal and holds that there was no

reversible error. Therefore, this court affirms the denial of appellant Dr. Jesse Smith,

M.D.’s motion to dismiss. Appellant Dr. Jesse Smith, M.D. shall bear the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Lee Gabriel
                                            Justice Lee Gabriel